Case: 17-12520    Date Filed: 04/18/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12520
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:16-cr-00164-AKK-HGD-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JONATHAN A. CARTER,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (April 18, 2018)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 17-12520     Date Filed: 04/18/2018   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).

          MOTION TO DISMISS GRANTED.




                                           2